

115 S1087 IS: Sandy Duplication of Benefits Fairness Act
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1087IN THE SENATE OF THE UNITED STATESApril 13, 2021Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide a duplication of benefits fix for Sandy CDBG–DR recipients, and for other purposes.1.Short titleThis Act may be cited as the Sandy Duplication of Benefits Fairness Act.2.Duplication of benefits(a)AmendmentSection 1210(a)(3) of the FAA Reauthorization Act of 2018 (Public Law 115–254; 132 Stat. 3186) is amended by striking January 1, 2016 and inserting October 1, 2012.(b)ApplicabilityThe amendment made by subsection (a) shall take effect as if included in the enactment of the FAA Reauthorization Act of 2018 (Public Law 115–254; 132 Stat. 3186).